DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bureau et al. (US 2015/0201880 A1).
With regard to claim 1 and 12, Bureau discloses A medical monitoring system (fig. 1a-3b) for a disposable injection device with a device housing (20) for holding a container (30, Fig. 11) with a liquid drug, comprising: a machine-readable tag (RFID tag, abstract, [0009], [0061] or hub 18 that can be a pin connector or the like) with drug information on the liquid drug, mounted to the device housing ([0061]); an electronic module (electronics contained in A either via a port for connecting to 18 or an RFID reader) for removable attachment to the device housing ([0009], [0061]) and comprising: an injection status sensing means for monitoring an injection status ([0061], [0062] [0067]), and a tag reader ([0061]) for reading the drug information from the machine-readable tag; and drug status signaling means for signaling a drug status based on the drug information ([0061]).
With regard to claim 2, Bureau discloses wherein the drug information comprises information selected from: a drug identifier ([0067]), an expiry date, a batch number or batch identifier of the drug, a medicament ([0067]) or active ingredient contained in the drug, or combinations of the preceding, and the drug status comprises information selected from: information based on comparison with or evaluation against a therapy plan of a patient ([0067]), on stored information about previous administrations of a drug, on a number or identifier of a batch to which an instant container pertains, on information indicative of a possible recall of the batch in question, with drug batch information in the form of a blacklist or a whitelist, or on combinations of the preceding.
With regard to claim 3 and 13, Bureau discloses wherein the injection status sensing means is a mechanical or electrical sensor (RFID reader ([0009], [0061]) for sensing a device status of the injection device or a process status of an overall medication event or injection device handling process ([0067]).
With regard to claim 4, 15, Bureau discloses wherein the electronic module comprises: an evaluating processor unit to derive the drug status based on the drug information (electronics in the smartphone, [0052]), and the drug status signaling means for signaling the derived drug status [0067], sends signals to a server).
With regard to claim 5, Bureau discloses further comprising:  -18- 4823-3017-7466\4P287151.WO-US.01 a gateway device (smartphone) to facilitate communication with a remote server ([0067]), wherein the electronic module is adapted to transmit the drug information to the gateway device (electronics in the smartphone for transmission to a remote server via wireless transmission), and wherein the gateway device is configured to retrieve evaluating information from the remote server and to return the evaluating information to the electronic module ([0056]-[0057], information can be written to the RFID chip).
With regard to claim 6, Bureau discloses further comprising a mobile device (A) with an evaluating processor unit to derive the drug status based on the drug information, and wherein the electronic module is adapted to transmit the drug information to the mobile device (electronics via the hub 18 are sent to a smartphone A when connected, Fig. 3a, 3b).
With regard to claim 7, Bureau discloses wherein the mobile device (A) is adapted to communicate with a remote server ([0067]) and configured to retrieve evaluating information from the remote server.
With regard to claim 8, Bureau discloses wherein the machine-readable tag (RFID or 18) is attached to the device housing (fig. 5a, [0009], [0061]).
With regard to claim 9 and 14, Bureau discloses wherein the machine-readable tag is an RFID tag ([0009], [0061]), and wherein the electronic module comprises an RFID reader ([0061]).
With regard to claim 10, Bureau discloses wherein the RFID tag has a rewritable section ([0062]), and wherein the electronic module is adapted to write information about an injection status sensed by the injection status sensing means.
With regard to claim 11, Bureau discloses wherein: the injection device is a multi-dose injection device ([0067]), and the electronic module is adapted to determine a dose delivered and to write an amount of drug remaining in the container to the rewritable section of the RFID tag ([0067], [0062]).
With regard to claim 16, Bureau discloses A medical monitoring method for monitoring use of a disposable injection device (10) with a device housing (10  for holding a container (30) with a liquid drug, comprising: providing a machine-readable tag (hub 18 or RFID tag) with drug information about the liquid drug for mounting to the device housing; attaching an electronic module (port of element A or RFID scanner of A) removably to the device housing; sensing with an injection status sensor an injection status to be monitored ([0067]); activating a tag reader for reading the drug information from the tag (port of RFID reader); and signaling to a user of the device a drug status based on the drug information (46).
With regard to claim 17, Bureau discloses wherein the drug information comprises information selected from: a drug identifier ([0067]), an expiry date, a batch number or batch identifier of the drug, a medicament ([0067]) or active ingredient contained in the drug, or combinations of the preceding, and the drug status comprises information selected from: information based on comparison with or evaluation against a therapy plan of a patient ([0067]), on stored information about previous administrations of a drug, on a number or identifier of a batch to which an instant container pertains, on information indicative of a possible recall of the batch in question, with drug batch information in the form of a blacklist or a whitelist, or on combinations of the preceding.
With regard to claim 18, Bureau discloses wherein the signaling to a user a drug status comprises: signaling to a user with drug status signaling means of the electronic module after processing of the drug information by an evaluating processor unit of the electronic module ([0052], [0061], [0067]).
With regard to claim 19, Bureau discloses further comprising wirelessly transmitting from a communication unit of the electronic module drug information and reception of evaluating information to and from a gateway device via Bluetooth Low Energy (BTLE) or equivalent short or near range wireless communication (NFC) technology ([0058]).
With regard to claim 20, Bureau discloses wherein the RFID tag has a rewritable section ([0062]), and wherein the electronic module is adapted to write information about an injection status sensed by the injection status sensing means. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783